1.  The present application is being examined under the pre-AIA  first to invent provisions..

2.  Applicant's amendment, filed 01/29/2021, is acknowledged.
 
3.   Claims 55-59, 61-64, 66-76 are pending.

4.  It is noted that the specification at page 40, under Example 5, discloses that DECMA-1 antibody targets the EC-5 domain of sEcad.  In view Applicant’s election of EC-4, claim 71 is considered withdrawn claim.

5.  Claims 57, 61-62, 64 66-67, 69 and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 55-56, 58-60, 63, 68, 70, 72-76  are under examination as they read on a method of treating a patient who has cancer with anti sEcad antibody and the species of EC4, the antibody is not detectably labeled, the method does not further comprise a second antibody, the method does not further comprise the step of determining whether the sample includes an elevated level of sEcad or another predictive biomarker for cancer and breast cancer as the species.

7.  Claim 76 is objected for the recitation “mAB” , while the independent claim 72 recites “”mAb”, consistency is required. 


8.  The following new grounds of rejections are necessitated by the amendment submitted 01/29/2021.

9. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.  Claim 73 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

(i)  Claim 73 is indefinite in the recitation of "DECMA-1" because its characteristics are not known.  The use of "DECMA-1" monoclonal antibody as the sole means of identifying the claimed antibody and hybridoma renders the claim indefinite because "DECMA-1" is merely a laboratory designation which does not clearly define the claimed product, since different laboratories may use the same laboratory designation s to define completely distinct hybridomas.  It is suggested that a deposit number be cited in the claims.


 
11. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.  Claim 73 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

It is apparent that the hybridoma that produce the DECMA-1 antibody is required to practice the claimed invention.  As a required element, it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 USC 112, a deposit of the hybridoma, which produces this antibody, may satisfy first paragraph.  See 37 CFR 1.801-1.809.

If the deposit has been made under the terms of the Budapest Treaty, an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the hybridoma has been deposited under the Budapest Treaty and that the hybridoma will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. See 37 CFR 1.808.  Further, the record must be clear that the deposit will be maintained in a public depository for a period of 30 years after the date of deposit or 5 years after the last request for a sample or for the enforceable life of the patent whichever is longer.  See 37 CFR 1.806.  If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth in 37 CFR 1.801-1.809, have been met.

If the deposit was made after the effective filing date of the application for a patent in the United States, a verified statement is required from a person in a position to corroborate that the hybridoma described in the specification as filed are the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the 

Further, amendment of the specification to disclose the date of deposit and the complete name and address of the depository (ATCC.10801 University Boulevard, Manassas, VA 20110-2209) is required as set forth in 37 C.F.R. 1.809(d).

13.  Claim 73 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection. 

The phrase “the anti-EC4 mAb is DECMA-1” claimed in claim 71 represents a departure from the specification and the claims as originally filed.  

Applicant’s amendment filed 01/29/2021 points to the specification at  original claims including claims 51, 60, 65, and the specification at ¶¶ [0014], [0116-0117], and FIG. 1A for support for the newly added limitations “the anti-EC4 mAb is DECMA-1” as claimed in claim 71.  However, the specification does not provide a clear support of “the anti-EC4 mAb is DECMA-1”.  The specification page 40, under Example 5 discloses that “a monoclonal antibody targeting the EC-5 domain of sEcad (α-sECad; DECMA-1)”.   The instant claims now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed.


14.  Claims 55-56, 58-60, 63 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims recite “an antibody or a fragment thereof that binds an epitope comprising amino acid residues in one or more of the EC2, EC3, EC4, or EC5 subdomains of sEcad but not in the EC1 subdomain of sEcad” in claim 55, “wherein the antibody or the fragment thereof binds EC4 and/or EC5” in claim 56, “wherein the antibody or the fragment thereof is a humanized, chimeric, deimmunized, or human antibody or fragment thereof” in claim 58  as part of the invention.


15.  Claims 55-56, 58-60, 63, 68, 70, 72, 74-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way 

The claims recite “an antibody or a fragment thereof that binds an epitope comprising amino acid residues in one or more of the EC2, EC3, EC4, or EC5 subdomains of sEcad but not in the EC1 subdomain of sEcad” in claim 55, “wherein the antibody or the fragment thereof binds EC4 and/or EC5” in claim 56, “wherein the antibody or the fragment thereof is a humanized, chimeric, deimmunized, or human antibody or fragment thereof” in claim 58, “wherein the anti—sEcad antibody or a biologically active fragment thereof binds an epitope comprising amino acid residues within SEQ ID NO: 5” in claim 68, “wherein the anti-sEcad antibody is a monoclonal antibody” in claim 70, “anti-EC4 mono clonal antibody (mAb)” in claim 72, “wherein the anti-EC4 mAb binds EC4”   as part of the invention for the same reasons set forth in the previous Office Action mailed 10/29/2020.

Applicant’s arguments, filed 01/29/2021, have been fully considered, but have not been found convincing.


Applicant submits that the Examiner is incorrect that the specification provides a single species, anti-EC5 mAB, DECMA-1 that falls within the claimed genus of antibody. Applicant’s entire specification, including the Figures should be considered for supporting descriptions of the claimed genus of antibodies. Referring to paragraph [0029], the specification expressly states “[a]s described further below, we tested the effectiveness of a variety of commercially available monoclonal and polyclonal antibodies targeting the extracellular domain of E-cadherin, including the DECMA-1 antibody . . . Moreover, treatment. . . with the IgG isotype antibody . . . also induced cell death in both types of cells.” Further, at paragraph [0032] the specification expressly describes agent of the present disclosure that specifically target amino acid residues in one or more of the EC2-EC5 subdomains of sEcad but not in the first subdomain (EC1) of sEcad and explains these are referred to as a targeting agent of the present disclosure.

The Applicant’s disclosure includes a vast description of the genus of antibodies and structural support thereof. For example, the antibodies of the present disclosure include numerous configurations and structures. See for Example paragraph [0033] explaining:
The anti-sEcad antibodies can assume various configurations and encompass proteins consisting of one or more polypeptides substantially encoded by immunoglobulin genes. Any one of a variety of antibody structures can be used, including an intact antibody, antibody multimers, or antibody fragments or other variants thereof that include functional, antigen-binding regions of the antibody. We may use the term "immunoglobulin" synonymously with "antibody." The antibodies may be monoclonal or polyclonal in origin. Regardless of the source of the antibody, suitable antibodies include intact antibodies, for example, IgG tetramers having two heavy (H) chains and two light (L) chains, single chain antibodies, chimeric antibodies, humanized antibodies, complementary determining region (CDR)-grafted antibodies as well as antibody fragments, e.g.,Fab, Fab', F(ab')2, scFv, Fv, and recombinant antibodies derived from such fragments, e.g., camelbodies, microantibodies, diabodies and bispecific antibodies.

Applicant also disclosed numerous classes of antibodies with the claimed genus.
See e.g., paragraph [0035] explaining:
[0035] An anti-sEcad antibody can be from any class of immunoglobulin, for example, IgA, IgG, IgE, IgD, IgM (as well as subtypes thereof (e.g., IgGi, lgG2, lgG3, and lgG4)), and the light chains of the immunoglobulin may be of types kappa or lambda. The recognized human immunoglobulin genes include the kappa, lambda, alpha (IgAI and lgA2), gamma (IgGi, lgG2, lgG3, lgG4), delta, epsilon, and mu constant region genes, as well as the myriad immunoglobulin variable region genes.
Paragraph [0035]
Moreover, biologically active or functional fragments are described. See for
Example paragraph [0040] explaining:
Fragments of antibodies are suitable for use in the methods provided so long as they retain the desired specificity of the full-length antibody and/or sufficient specificity to inhibit cancer cell survival, proliferation, or metastasis. Thus, a fragment of an anti-sEcad antibodies, as described herein, can retain the ability of the intact antibody to bind to the recited subdomains. These antibody portions can be obtained using conventional techniques known to one of ordinary skill in the art, and the portions can be screened for utility in the same manner as intact antibodies are screened as anti-cancer agents.
Moreover, targeting agents and variants are expressly described. See, for example, paragraph [0043] explaining:
Also within the scope of the present invention are methods of making a targeting agent (e.g., an antibody or an antigen-binding fragment or other variant thereof) that targets sEcad by, for example, specifically binding to the second, third, fourth or fifth subdomain of sEcad (or to an epitope including amino acid residues in two or more of these subdomains). For example, variable regions can be constructed using PCR mutagenesis methods to alter DNA sequences encoding an immunoglobulin chain (e.g., using methods employed to generate humanized immunoglobulins; see e.g., Kanunan et al., Nucl. Acids Res. 17:5404 (1989); Sato et al., Cancer Research 53:851-856 (1993); Daugherty et al., Nucleic Acids Res. 19(9):2471-2476 (1991); and Lewis and Crowe, Gene 101:297-302 (1991)). Using these or other suitable methods, variants can also be readily produced. For example, in one embodiment, cloned variable regions can be mutagenized, and sequences encoding variants with the desired specificity can be selected (e.g., from a phage library; see e.g., Krebber et al., U.S. Pat. No. 5,514,548; and Hoogenboom et al., WO 93/06213).
[0044] Other suitable methods of producing or isolating immunoglobulins that specifically recognize a cellular target as described herein include, for example, methods that rely upon immunization of transgenic animals (e.g., mice) capable of producing a full repertoire of human antibodies (see e.g., Jakobovits et al., Proc.
Natl. Acad. Sci. USA 90:2551-2555 (1993); Jakobovits et al., Nature 362:255-258 (1993); Lonberg et al., U.S. Pat. No. 5,545,806; and Surani et al., U.S. Pat. No. 5,545,807).

Moreover, Applicants were clearly in possession of the exemplified matter at the time of filing. See e.g.,: Example 1 - Sequestration of sEcad Induces Apoptosis in Malignant Breast Epithelial Cells In Vitro but not in Normal Human Breast Epithelial Cells; Example 2 - Human Skin Squamous Cell Carcinomas Cells Undergo Apoptosis after Anti-sEcad Antibody Treatment while Normal Adult Human Keratinocytes are Spared; Example 3 - Mouse SCCs are Susceptible to Anti-sEcad-Induced Apoptosis; Example 4-Blocking sEcad does not Induce Apoptosis in Other Non-Cancerous Cells and Example 5- Anti-sEcad mAb Therapy Delays Tumor Onset, Prevents Tumor Burden, and Lessens Tumor Grade In Vivo.
Given the detailed specification, one or ordinary skill in the art would understand Applicant was in possession of the claimed invention at the time of filing. Once apprised of the present disclosure it would be routine for one of ordinary skill in the art to obtain additional antibodies of the present disclosure. The knowledge in the art is high, in a field where the level of skill in the art is high. Thus, the species expressly mentioned along with variants described herein are a representative number of species within the scope of the genus and therefore Applicant’s disclosure evidences that Applicant was in possession of the claimed genus of antibodies at the time the application was filed.
Moreover, an artisan would reasonable conclude that Applicant had possession of highly related antibodies, as specified in the claims. Indeed, based on the high level of skill in the art, the phrase “binds an epitope comprising amino acid residues in one or more of the EC2, EC3, EC4, or EC5 subdomains of sEcad” itself conveys to the artisan that Applicants were in possession of the claimed invention. This is especially clear when referencing FIG. 1A.
The Examiner has not provided any evidence that one skilled in the art would not be able to identify the claimed antibodies. Indeed, one of ordinary skill in the art would easily be able to identify antibodies of the present disclosure using techniques known in the art and described above and distinguish them as biologically active.
In sum, Applicant’s specification provides (1) a precise definition by structure of the genus of antibodies, and (2) a description of numerous representative members of the genus, in sufficient detail so that one of skill in the art would recognize the Applicant had invented the claimed subject matter. Further, once appraised of the present disclosure, identifying a species as an antibody of the present disclosure is routine to one of skill in the art, and clearly in Applicant’s possession at the time of filing. Accordingly, Applicant respectfully submits that the rejection of claims 55-56, 58-59, and 63 as failing to comply with the written description requirement is in error.
Notwithstanding the above, the Examiner has not provided sufficient evidence or reasoning to rebut that the specification provides an adequate written description for highly related antibodies as claimed. In this regard, additional representative species are not required to be disclosed. Given the high degree of relatedness recited in the claims, and extremely high degree of predictability exists as to the structure and function of the antibodies falling within the claims.
This is not found persuasive because the claims are not supported by a description that satisfies 35 U.S.C. § 112, first paragraph. "[T]he test for sufficiency [of the written description] is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).


at 1350. "[ A ]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials." Id.

"[F]unctional claim language can meet the written description requirement when the art has established a correlation between structure and function." Id. "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Id.

The written description standard set out in Ariad applies to antibodies. See Amgen, Inc. v. Sanofi, 872 F.3d 1367, 1376-79 (Fed. Cir. 2017) ( applying the Ariad standard to antibodies claimed based on their binding and blocking activities); Abb Vie Deutschland GmbH & Co. v. Janssen
Biotech, Inc., 759 F.3d 1285, 1298-1300 (Fed. Cir. 2014) (same).

The instant Specification does not describe any specific antibodies that are suitable for use in the claimed methods. The claims recite one aspect of the invention is "treating a cancer patient" claim 55; see also  ("selectively kills cancer cells" etc.) claim 72.

Because the Specification describes only a single antibody having the functions recited in the claims, it necessarily fails to describe a representative number of species within the claimed genera. In addition, the Specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish antibodies encompassed by the claim language from other antibodies. Finally, the Specification fails to disclose any correlation between the structure and function of the antibodies encompassed by the claim language. Therefore, the Specification fails to describe the antibodies required to practice the claimed method in a manner that reasonably conveys to those skilled in the art that Appellant was in possession of the claimed method as of the filing date of the instant application.

 The claimed methods require using antibodies that have specific functional properties. The claims require using antibodies having specific properties, and the Specification does not describe those antibodies in the manner required by 35 U.S.C. § 112, first paragraph.

Applicant argues that "a variety of commercially available monoclonal and polyclonal antibodies targeting the extracellular domain of E-cadherin".  However, Applicant has not provided evidence that these antibodies have the specific cancer killing properties required by the claims. This argument is therefore unpersuasive. Besides, DECMA-1, none of the none of antibodies referenced by the Applicant have the claimed functional and therapeutic attributes.  The claims merely recite a description of the problem to be solved while claiming all solution to it and, as in Eli Lilly and Ariad’s claims,  cover any compound later actually invented and determined to fall 
Applicant argues that the specification provides for “These antibody portions can be obtained using conventional techniques known to one of ordinary skill in the art, and the portions can be screened for utility in the same manner as intact antibodies are screened as anti-cancer agents“ ¶40 and “methods of making a targeting agent (e.g., an antibody or an antigen-binding fragment or other variant thereof)”, ¶43.
This argument is unpersuasive. "[T]o satisfy the statutory requirement of a description of the invention, it is not enough for the specification to show how to make and use the invention, i.e., to enable it." Amgen v. Sano fl, 872 F.3d at 1377; see also University of Rochester, 358 F.3d at 927 (the patent at issue described assays for screening compounds for those having the desired activity, but without disclosure of which compounds had that activity, the claimed method had not been described); AbbVie, 759 F.3d at 1300 ("One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan.").
Applicant argues that the Examiner has not provided any evidence that one skilled in the art would not be able to identify the claimed antibodies.  This is not persuasive because artisans are well aware that knowledge of a given antigen (for instance sECad such as EC2, EC3, EC4, EC5) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under hysiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).



The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of sEcad as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity.

The specification only discloses one single antibody, anti-EC5 antibody, DECMA-1 antibody, within the claimed genus of  an antibody that binds an epitope comprising amino acid residues in one or more of the EC2, EC3, EC4, or EC5 subdomains of sEcad but not in the EC1 subdomain of sEcad.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

Moreover, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the epitope of the EC2, EC3, EC4, or EC5 subdomains of sEcad  in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen and the function  of selectively kills cancer cells, 
     there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-sEcad antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.
Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.
For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of antibodies to EC2, EC3, EC4, or EC5 subdomains of sEcad , including the claimed functional characteristics of selectively kills cancer cell and treat cancer, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163.

The specification at best describes plan for making antibodies that bind EC2, EC3, EC4, or EC5 subdomains of sEcad and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).


16.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
 

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e1) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

35 U.S.C. § 102(e), as revised by the AIPA and H.R. 2215, applies to all qualifying references, except when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000.  For such patents, the prior art date is determined under 35 U.S.C. § 102(e) as it existed prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. § 102(e)).  

  
17.  Claims 72, 74, and 76 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20120136140 (IDS).
The `140 publication teaches and claims  anti-cadherin monoclonal antibodies, which recognizes any one of an upstream region of EC1, a cadherin domain 4 (EC4) and a cadherin domain 5 (EC5), a cytotoxic agent thereof which is administered to cancer cells (see published claim 1, 5-7), wherein the antibody is a chimeric antibody and a humanized antibody [0057]. The `140 publication teaches that the anti-cadherin antibody of the present invention is administered to cancer in which a cadherin is expressed, so that the present antibody can exhibit anticancer action having antibody-dependent cytotoxicity as a mode of action. That is to say, the anti-cadherin antibody of the present invention is useful as an anticancer agent [0021].  The `140 publication teaches that the term "an upstream region of EC1" is used to mean a region consisting of 24 amino acid residues on the side upstream of the EC1 of an E-cadherin [0020], [0038], [0040], [0046].  [0003] The `140 publication teaches that cadherin is an example of molecules that can be a target of a molecular-therapeutic agent in a cancer treatment. The `140 publication teaches that an increase in the expression of a cadherin in cancer cells has been reported. With respect to cancer cells in which the expression level of a cadherin in cancer tissues is higher than that in normal tissues, the use of an agent prepared by binding an anticancer agent to an antibody recognizing a cadherin [0004].   The cytotoxic agent of the present invention may comprise, as appropriate, a pharmaceutically acceptable carrier, an excipient, a diluent and other additives as well as the antibody of the present invention, as necessary[0062].  
Claim 74 is included because the serum level of the antibody depends on the amount administered.  It is noted that the `140 publication teaches that the applied dose is generally within the range from approximately 10 ng/kg of body weight to approximately 100 mg/kg of body weight, in terms of the weight of an antibody as an active ingredient [0062].  Example 9 used 7.5 mg/kg of anti-p-Cad antibody in the treatment of cancer. The dose taught in the `140 publication is within the dose disclosed in the instant specification at [0014], accordingly the “about 1-10 mg/kg” serum level of the antibody would be reach by administering the doses in the reference in the absence of evidence to the contrary. 
The reference teachings anticipate the claimed invention.
18.  Claims 72, 74, and 76 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20030054005 (IDS)/ Pat. 6723320.

The `320 patent is issued from the `005 publication, and their teachings considered identical.  The treating of the `005 is used in the rejection.
The `005 publication and claims methods for treating diffuse gastric carcinoma in an animal including human [0143], comprising: administering to an animal in need of such treatment, a monoclonal antibody of claim 1 or a monoclonal antibody which recognizes a sequence region from the group consisting of the amino acid sequences of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18 or 20, in a dosage effective to substantially eliminate the diffuse gastric carcinoma in said animal (published claims 22), wherein the antibody is humanized [0069].  The rat MAb recognizing mutant E-cadherin lacking exon 9 was generated as described previously (6). Briefly, a 13-amino acid peptide spanning the fusion junction between exons 8 and 10 of mutant E-cadherin with an exon 9 deletion was injected into Lou/C rats i.p. and s.c. for immunization. After fusion of the immune rat spleen cells with a myeloma cell line, hybridoma supernatants were tested by a solid phase immunoassay using the mutation-specific peptide coupled to BSA. A tumor cell-specific, MAb against the delta 9 peptide, referred to as d9MAb (clone 6H8) was selected for the studies described below [0180]. 


    PNG
    media_image1.png
    417
    780
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    469
    937
    media_image2.png
    Greyscale



The following figure shows EC1–EC5 domains of E‐cadherin as they correspond to the Exons.  Addapted from Becker et al (J Pathol 2002; 197: 567–574, IDS).  See Fig. 1.

    PNG
    media_image3.png
    144
    612
    media_image3.png
    Greyscale


The `005 publication teaches the use of monoclonal antibodies that bind an epitope comprising amino acid residues in one or more of the EC2, EC3, EC4, EC4 or EC5 subdomains of E-cadherin in the treatment of diffuse gastric carcinoma.

With respect to “selectively kills cancer cells”, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious.  There is no objective evidence of record that show whether the asserted claimed anti-EC4 antibodies do not selectively kills cancer cells.



The reference teachings anticipate the claimed invention.


19.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

20.  Claims 72-76  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20120136140 (IDS) or US 20030054005 (IDS)/ Pat. 6723320 each in view of  Galaz et al (J.  Cell. Physiol. 205:86-96, 2005, IDS).


The teachings of US 20120136140 (IDS) or US 20030054005 (IDS)/ Pat. 6723320 have been discussed, supra.

The reference teachings differ from the claimed invention only in the recitation of DECMA-1 in claim 73.

Galaz et al teach the use of blocking E-cadherin function with a specific antibody (Decma-1)  (binds EC4/EC5 of sEcad) induced apoptosis in Pam212  cell system (i.e., squamous cell carcinoma of the mouse skin) (abstract).  

Those skilled in the art would have a reason to use DECMA-1 antibody of Galaz et al as a substitute for the treatment taught by US 20120136140 (IDS) or US 20030054005 (IDS)/ Pat. 6723320 because like the antibody taught by US 20120136140 (IDS) or US 20030054005 (IDS)/ Pat. 6723320, DECMA-1 binds EC4 of sECad. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).
"Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.

Claim 75 is included because Galaz teaches squamous cell carcinoma of the mouse skin.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


21.  Claims 55-56, 59-60, 63, 68, 70, 72-76  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galaz et al (J.  Cell. Physiol. 205:86-96, 2005, IDS) for the same reasons set forth in the previous Office Action mailed 10/29/2020.



Applicant submits that independent claim 55 as amended herein, each recite limitations not taught, suggested, or otherwise yielded by any permissible review of the cited art. Specifically, Galaz fails to teach, suggest or otherwise yield a method of treating a cancer patient including: administering to the cancer patient a pharmaceutical formulation including a therapeutically effective amount of an anti-sEcad antibody that binds an epitope including amino acid residues in one or more of the EC2, EC3, EC4, or EC5 subdomains of sEcad but not in the EC1 subdomain of sEcad, wherein the therapeutically effective amount of the antibody selectively kills cancer cells, wherein the antibody is delivered in a pharmaceutical formulation that produces, upon administration to a patient, a level of the antibody of about 1 -10 mg/kg in a serum of the patient, and wherein the cancer is a cancer of the alimentary canal, central nervous system, breast, skin, reproductive system, lung, or urinary tract as required by claim 55 as amended herein. “[Ojbviousness requires a suggestion of all limitations in a claim.” CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (CCPA 1974)). A prima facie case of obviousness has not been established because Glaza fails to yield the limitations recited in the claims. For example, Galaz is deficient in failing to describe a pharmaceutical formulation that produces, upon administration to a patient, a level of the antibody of about 1-10 mg/kg in a serum of the patient. This is not a result effective variable as alleged by the Examiner, for it is not i.e., a variable which achieves a recognized result. E.l. Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018). There is no evidence on the record that this level of antibody would impact the cancers of claim 55. See also 2144.05, para. III.C.


However, it remains the examiner’s position that it would be conventional and within the skill of the art to easily adapt the in vitro method to treat humans, especially since blocking E-cadherin function induces an early apoptotic response.  It would be conventional and within the preview of those skilled in the art to identify and determine the optimum treatment protocols to treat skin squamous cell carcinoma in a patient.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

It would be obvious to one of ordinary skill in the art at the time the invention was made to deduce from the reference teaching that the method of blocking E-cadherin function induces an early apoptotic response works in humans.

Given that blocking E-cadherin function with anti-sEcad antibody, Decma-1 antibody induces an early apoptotic response in vitro, it would have been obvious to one of ordinary skill in the art at the time the invention was made to administer the Decma-1 antibody to a patient. The in vitro method taught by the reference is the same in vitro method disclosed in the specification (examples 2-3).  Further, the specification does not appear to add anything not taught by the prior art. 

In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). "[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Applicant's claims and arguments fail under these tests.

A person having ordinary skill in the art would have found it obvious to determine the optimum serum level form of anti-EC4 antibody that treat cancer by selectively kills cancer cells of result-effective variables known in the art.  Recognition that a property (treating cancer by selectively kills cancer cells)  is affected by the variable (antibody serum level) is sufficient to find the variable result-effective. 

22.  Claims 55-56, 59-60, 63, 68, 70, 72-76  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galaz et al (J.  Cell. Physiol. 205:86-96, 2005, IDS) in view of Zhang et al (JBC, 281(10):6471, 2006, IDS) for the same reasons set forth in the previous Office Action mailed 10/29/2020.

Applicant’s arguments, filed 01/29/2021, have been fully considered, but have not been found convincing.

Applicant submits that “[Ojbviousness requires a suggestion of all limitations in a claim.” CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (CCPA 1974)). A prima facie case of obviousness has not been established because Galaz fails to yield the limitations recited in the claims. As explained above, Galaz is deficient for failing to describe a pharmaceutical formulation that produces, upon administration to a patient, a level of the antibody of about 1-10 mg/kg in a serum of the patient, and wherein the cancer is a cancer of the alimentary canal, central nervous system, breast, skin, reproductive system, lung, or urinary tract. Zhang was not offered to the correct the deficiencies of Galaz noted herein. Accordingly, no claim is obvious.

It remains that a person of ordinary skill in this sophisticated art would understand that the identification of elevated levels of E-cadherin is directly implicated in the mechanism of pathology of breast cancer would be a natural target against which to direct immobilizing antibodies taught by Galaz and Zhang. Given that treatment with anti-Ecad antibody, DECMA-1  induces an early apoptotic response in vitro as taught by the Galaz et al reference, the skilled in the art would have reasonable expectation of success to inhibit the activity of E-cadherin on the breast cancer using neutralizing monoclonal anti-E-cadherin antibodies taught by Galaz et al in treatment of breast cancer patients. In view of Galaz et al teaching of functionally blocking anti E-cadherin antibodies and in view of the known utility of antibodies in treating disease would be an obvious, significant and promising direction in the development of therapies for the treatment of breast cancer. 
58 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galaz et al (J.  Cell. Physiol. 205:86-96, 2005, IDS) in view of Zhang et al (JBC, 281(10):6471, 2006, IDS) as applied to claims 55-56, 59-60, 63 and 65, above and further in view of Owens et al (1994) for the same reasons set forth in the previous Office Action mailed 10/29/2020.

Applicant’s arguments, filed 01/29/2021, have been fully considered, but have not been found convincing.

Applicant argues that “[0]bviousness requires a suggestion of all limitations in a claim.” CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (CCPA 1974)). A prima facie case of obviousness has not been established because Galaz fails to yield the limitations recited in the claims. As explained above, Galaz is deficient for failing to describe a pharmaceutical formulation that produces, upon administration to a patient, a level of the antibody of about 1-10 mg/kg in a serum of the patient, and wherein the cancer is a cancer of the alimentary canal, central nervous system, breast, skin, reproductive system, lung, or urinary tract. Neither Zhang nor Owens was not offered to the correct the deficiencies of Galaz noted herein. Accordingly, no claim is obvious.

However, it remains the Examiner’s position that it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to produce the monoclonal antibody taught by Galaz et al as chimeric, humanized antibody, Fab and F(ab’)2 fragments taught by the Owens et al. because the humanized antibodies are much less likely to induce an immune response and because the antibody fragments are the reagents of choice for some clinical applications and the chimaeric antibodies offers the ability to mediate antigen-dependent cytotoxicity and complement-dependent cytotoxcity as taught by Owens et al.  


24.  No claim is allowed.

25.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 11, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644